OPALA, V.C. j.,
with whom WINCHESTER, J., joins, dissenting.
¶ 1 The court reverses the ruling of a workers’ compensation trial tribunal. In doing so it redecides an issue of fact correctly resolved at first instance. Because the trial tribunal’s critical finding — vacated today — stands on competent evidence, I recede from the court’s pronouncement.
I
ANATOMY OF LITIGATION
¶ 2 In May of 2000 claimant sustained an accidental on-the-job back injury. A neurosurgeon determined in January of 2001 that a surgical procedure could alleviate discomfort in claimant’s lower back. An examination before the operation revealed claimant’s pacemaker was no longer functioning correctly. He died during a surgery performed to replace it.
¶ 3 Decedent’s wife brought a compensation claim for death benefits. She averred her husband’s death was the result of the accidental on-the-job back injury. Dr. La-Roy E. Young reviewed all of the pertinent medical records and concluded the on-the-job back strain did not cause claimant’s death; rather, it was brought about by his more-than-twenty-year-old malfunctioning pacemaker, which was overdue for maintenance.1 At the offer of Dr. Young’s two reports (for submission into evidence), the trial judge inquired about objections, to which the claimant responded: “Just probative value ...” Like Dr. Young, the trial judge concluded the claimant’s on-the-job back injury was not etiologically related to his death. The court’s effort at parading the notion that the medical opinion which favors compensable causation is unrefuted has no support in the record. It is contradicted by Dr. Young, whose expert opinion is utterly free from probative value taint. Dr. Young’s opinion (that favors noncompensable causation) is also shared by Dr. Hauser, decedent’s own cardiologist. The latter physician concluded: “I see no particular causal relationship between Mr. Gray’s back injury and his untoward event that occurred during the pulse generator replacement.”2 Claimant appealed to a three-judge panel, which adopted the trial judge’s findings as correctly rested on competent evidence.3
II
THE COURT CAVALIERLY CASTS ASIDE ITS OWN PRECEDENT AND BLATANTLY DISREGARDS THE TERMS OF 85 0.S.2001 § 26 WHICH EXPLICITLY FORBID A REVIEWING COURT TO RE-WEIGH DISPUTED FACTS IN WORKERS’ COMPENSATION REVIEW PROCEEDINGS
¶4 The provisions of 85 O.S.2001 § 26 mandate that the sole responsibility of this *699court (and other appellate courts) is to con-fíne itself to reviewing disputed issues of law and to examining the record for the presence of competent evidence to support the trial tribunal’s findings.4 The sole issue of law for consideration before this court — indeed the only matter this court is permitted to examine here — is whether Dr. Young’s opinion (introduced as proof by his two admitted reports) is supported by competent evidence. Since there is no doubt that Dr. Young’s reports are rested on competent evidence, the trial tribunal’s order denying compensation must be affirmed. All other matters to which the court addresses itself in today’s pronouncement are extraneous to the record and hence impermissibly considered.
Ill
DR. YOUNG’S EXPERT MEDICAL OPINION PRESENTS UNCHALLENGED COMPETENT EVIDENCE TO WHICH THE CLAIMANT’S FAILED TO INTERPOSE A SUSTAINABLE OBJECTION
¶ 5 The trial tribunal correctly considered Dr. Young’s expert opinion. There was neither a sustainable objection interposed to its admission nor to the probative value of his expert opinion about the decedent’s cause of death. Although the law authorized claimant to raise three objections to Dr. Young’s medical reports, she most likely could not have had any of them sustained. Moreover, since claimant interposed no valid challenge to the employer’s expert medical opinion, she waived her opportunity to do so. It is impermissible for this court to entertain objections waived by counsel’s silence.5
¶ 6 Firstly, claimant could have challenged the competency of Dr. Young’s expert opinion.6 Secondly, claimant could have objected that Dr. Young’s opinion was based on the assumption of flawed or incomplete facts. Though claimant did not challenge Dr. Young’s opinion on misassumed grounds or inadequate facts, had that objection been made, it should have been overruled. The record clearly demonstrates Dr. Young’s opinion is rested on a complete history containing all the critical medical information needed.7
¶ 7 Lastly, claimant did challenge the probative value of Dr. Young’s affidavit,8 and the judge noted her objection, but did not make a ruling at any time before issuing the order denying compensation. Claimant’s objection to the probative value of Dr. Young’s opinion is not sustainable. Claimant, who as the challenging party below bears here the burden of persuasion, failed to demonstrate the assailed evidence was not legally sufficient to support Dr. Young’s opinion on causation.9 More importantly, an objection to a medical report must be made in specific *700terms.10 In response to the trial judge’s query, claimant uttered for the record nothing more than the four words “[j]ust to probative value.” Claimant hence failed to meet the burden of her challenge (to the reports by Dr. Young) with sufficient specificity. Since claimant raised no valid objection to the two reports, there can be no doubt it was proper for the trial judge to consider them as evidence supportive of the findings the trial tribunal made. A ruling consistent with Dr. Young’s expert medical opinion satisfies the law’s requirement for competent evidence.
IV
THE DECEDENT’S CAUSE OF DEATH IS A DISPUTED ISSUE OF FACT UPON WHICH THE TRIAL TRIBUNAL’S RULING IS SUPPORTED BY COMPETENT EVIDENCE; THIS ALONE PLACES CAUSATION OF DEATH BEYOND THE STATUTORILY PERMISSIBLE ORBIT OF CONSIDERATION
¶8 Cause of death presented before the trial tribunal a disputed non-jurisdictional fact issue on which we must stand absolutely bound by the trial tribunal’s resolution if it rests on competent proof.11 It is simply impermissible for this court to reweigh adduced causation evidence that is free from probative-value infirmities.12 The record and Dr. Young’s expert medical opinion provide solid competent evidence to establish that the decedent’s on-the-job back injury was not the cause of his death. According to the record, the reason decedent’s pacemaker had to be surgically removed was not just the need for its replacement in advance of further surgery; it was more than twenty years old, had not been correctly maintained, and was capable of causing irregular heartbeats. Absolutely no evidence shows that the on-the-job injury caused the pacemaker to misfunction. Ample competent evidence demonstrates, in contrast, that the real cause of the decedent’s fatal surgery was not his back injury, but his malfunctioning pacemaker, which had been implanted long before the compensable event.
¶ 9 Because the trial tribunal’s finding is overwhelmingly supported by competent evidence, today’s vacation of its order is statutorily impermissible. In deducing that the decedent’s on-the-job back injury caused his death, the court sets forth what it considers the “incontrovertible facts” and concludes the back injury must have caused the claimant’s death during surgery. An obvious legal error is ignored: resolving a disputed set of facts by a new finding — i.e., assuming on review the role of a fact finder — is exactly the genre of judicial re-examination that the provisions of 85 O.S.2001 § 26 explicitly prohibit.
V
THE COURT’S CAUSATION ANALYSIS PRODUCES NOT ONLY STATUTORILY IMPERMISSIBLE FACT-FINDING, IT IS ALSO MARRED BY LOGICAL ERRORS AND MISREPRESENTATION OF FACTS
¶ 10 The causation analysis on which the court rests its decision to vacate the trial tribunal’s ruling is illogical and distorts the facts. The court’s reasoning is deeply flawed for four reasons. Primarily, the court rests its case for a finding of causation different from that of the trial tribunal on the fact that the decedent had not had any problems with his pacemaker until after his on-the-job back *701injury.13 Medical evidence demonstrates the fact decedent had not experienced any problems before his injury was almost certainly not indicative of the pacemaker actually functioning flawlessly. Rather, the record demonstrates the reason for decedent’s erroneous belief in the perfect condition of his pacemaker was that it had not been checked until after his back injury. Urging the decedent’s back injury caused his death is tantamount to claiming the pacemaker screening caused the problems that it helped discover. Even if the decedent’s pacemaker worked correctly before his back injury, there is not a shred of medical evidence to suggest his on-the-job injury precipitated the pacemaker’s malfunction.
¶ 11 Secondly, the statement that “the need to check the pacemaker appeared only after the ... back injury” is not “incontrovertible.” In fact, this statement is flatly contradicted by medical evidence (and common sense as well). The decedent’s need to have his pacemaker checked existed regardless of his back injury. In fact, the record indicates the decedent’s neglect of that responsibility' — not his back injury — made “the need” for checking the pacemaker even greater.
¶ 12 Thirdly, the court posits that the on-the-job injury caused decedent’s death because the pacemaker surgery was a necessary precondition to the back surgery. In its rush to reweigh the evidence, the court ignores the obvious fact that the proximate, “but for ” cause for the ultimately fatal surgery was not the decedent’s back injury, but his malfunctioning pacemaker. This logic is but another example of the way the court has misrepresented the facts by trivializing the decedent’s aged and poorly-maintained pacemaker as a cause of the fatal surgery. The court argues decedent’s need to replace his pacemaker was virtually unrelated to the health risk posed by a malfunctioning pacemaker, but was merely precondition for back surgery. It strains credulity and blatantly contradicts medical evidence to suggest that doctors would have ordered decedent to submit to a life-threatening heart surgery if they had not believed that — regardless of his decision to undergo a back procedure— the malfunctioning pacemaker posed a serious threat to his health.
¶ 13 Finally, the court impermissibly substitutes its own unqualified medical opinion for that of Dr. Young’s. We have neither the medical expertise nor the statutory authority to do so. Put even more simply, this court is far from free to render medical opinions about the cause of claimant’s death. Today’s holding supplants the trial tribunal’s factual findings, even though the latter’s are both consistent with the findings of medical experts and rested on competent proof.
VI
EVEN IF THE COURT’S STATUTORILY IMPERMISSIBLE FACT FINDING WERE AUTHORIZED, ITS FINDING OF “BUT FOR ” CAUSATION IS INSUFFICIENT BECAUSE IT FAILS TO DEMONSTRATE THAT THE RISK OF DYING DURING SURGERY TO REPLACE A PACEMAKER WAS A RISK INCIDENT TO THE DECEDENT’S EMPLOYMENT
¶ 14 The court’s review of the compensation tribunal’s fact finding not only steps beyond its statutorily allowable bounds of reexamination, but it also disregards well-established principles of causation in workers’ compensation law. In order to be compensa-ble, an accidental injury must both (1) occur in the course of employment and (2) arise out of the worker’s employment.14 The first requirement deals with the time and place of injury, and the second mandates that there *702be causal connection between the injury and presence of risks incident to employment.15
¶ 15 Dr. Young found the cause of death was totally unrelated to the risks of employment. This element is firmly embraced within his opinion that the death “did not arise out of the risks associated with employment,” but rather was brought about by a pacemaker flawed by age and long-deferred maintenance. Absolutely no medical evidence points to a causal link between the faulty pacemaker that required the surgical procedure that proved fatal and the decedent’s on-the-job back injury. In fact, the decedent’s own cardiologist, Dr. Hauser, stated that no such causal link existed. By holding decedent’s death was a compensable injury, the court incorrectly posits that expiring during surgery to replace one’s malfunctioning pacemaker was a risk incident to the decedent’s employment.
¶ 16 The law’s requirement for a compen-sable injury to be related to employment is functionally similar to that of proximate cause for tort liability. Both requirements negate the overbroad liability that would stem from pure “but for” causation. When stretched to its limits, as it is in this case, “but for” causation can link occurrences with tenuous connections and hold parties liable whose acts or omissions are virtually unrelated to the event. For example, if “but for ” causation were the only requirement for legal liability, as this court holds here, an injured party could sue a tortfeasor’s parents because, “butfor” the tortfeasor’s parents’ procreation, the tortfeasor would not have existed and the harm would not have occurred.16 A finding that an on-the-job injury was the “but for ” cause of harm may be a necessary but not a sufficient condition for finding a claim compensable under workers’ compensation law.17 Requiring only “but for ” causation forces employers to assume far more liability than is contemplated by the provisions of 85 O.S.2001 §§ 11, 12 and 122.18
VII
SUMMARY
¶ 17 Once a workers’ compensation court has rendered a critical finding dispositive of the claim, its resolution may be reviewed in this court solely for errors of law.19 Today’s holding is tainted by statutorily interdicted appellate fact finding. Since claimant objected to neither the admissibility nor to the probative value of Dr. Young’s testimony, and the record would sustain none interposed here sua sponte, his expert medical opinion was appropriately incorporated into the record. A trial tribunal’s finding consistent with Dr. Young’s expert opinion is hence amply supported by competent evidence. Today’s pronouncement misrepresents certain facts of the case as undisputed, is legally impermissible, and hence errs as a matter of law by replacing a medical expert’s opinion with the court’s own idea of causation. Moreover, the court’s conclusion is predicated upon the legally impermissible and imprudent notion that harm sustained by an employee, to be compensable, need only stem from a “but for ” consequence of an on-the-job injury. This court’s jurisprudence correctly mandates that the accidental harm sustained and to be compensated be the result of an employment-related risk. Competent evidence demonstrates solid support for the trial tribunal’s order denying compensation. It should be sustained.
¶ 18 Engaging in appellate choice-making between two divergent medical opinions, both entirely free of probative-value and other evidentiary infirmities — one that favors com-pensability and the other that does not — is an unauthorized exercise of this court’s limited statutory powers of review in workers’ *703compensation proceedings. Critical comments about Dr. Young’s opinion are not enough to nullify the probative strength of his expert testimony. It matters not whether he is worthy of the justices’ belief; the court’s sole legal concern here is the adduced forensic proofs value as evidence. If that value is present, judicial choice-making is clearly prohibited.

.This conclusion is supported by Dr. Young's reports as well as a letter from Dr. Hauser, the decedent’s cardiologist. Dr. Hauser recorded that decedent’s maintenance of his pacemaker had been "sporadic at best.” (R. 36).


. R. 66.


. The Court of Civil Appeals upheld the trial tribunal’s findings.


. The terms of 85 O.S.2001 § 26 provide: "The decision of the [workers’ compensation] court shall be final as to all questions of fact ...” See Parks v. Norman Mun. Hosp., 1984 OK 53 ¶ 4, 684 P.2d 548, 549.


. See Whitener v. South Cent. Solid Waste Auth., 1989 OK 62 ¶ 5, 773 P.2d 1248, 1250.


. A competency objection is essentially a challenge to the admissibility of proof on hearsay grounds. Whitener, 1989 OK n. 1, 773 at 1249. Had the judge sustained a competency objection, claimant and respondent would have had the opportunity to examine and cross-examine Dr. Young by deposition. Since the claimant did not raise the objection, the competency issue is moot.


. See Whitener, 1989 OK at ¶ 5, 773 at 1250 n. 6.


. A challenge to the probative value of an expert medical opinion is not about the evidence’s admissibility; it questions the sufficiency of the opinion as legal proof to show: (1) medical findings about the presence or absence of compensa-ble disability and (2) the compensable impairment's rating. Whitener, 1989 OK ¶ 2 n. 1, 773 at 1249 n. 1. The critical issue raised by an objection to evidence's probative value tests whether the evidence — once admitted — will be probative of the facts it seeks to establish. Put more simply, the objection casts a doubt on whether the evidence tends to establish what it is offered to prove. See Id. A challenge to probative value is not a true evidentiary objection; it does not negate the evidence’s admissibility. See Id. Rather, a probative value challenge functions much like a demurrer in a district court case; it attacks the proof's legal sufficiency, not its admissibility. See Id.


.Cf. Whitener, 1989 OK at ¶ 5 n. 6, 773 at 1250 n. 6. (describing the burden one must sustain for an objection to an expert opinion).


.See Beets v. Metropolitan Life Ins. Co., 1999 OK 15 ¶ 5, 995 P.2d 1071, 1078 (Opala, J., dissenting); Gaines v. Sun Refinery and Mktg., 1990 OK 33 ¶ 21, 790 P.2d 1073, 1080.
According to the rule set forth in Gaines: "The objection may be either for lack of competency or lack of probative value, but an objection with a mere reference to lack of A.M.A. Guidelines will not suffice for specificity. A party must state the specific provision of Rule 20 and/or the A.M.A. Guidelines which is the basis of the objection.” See Id.


. See supra note 4.


. See 85 O.S.2001 § 26, supra note 4; Bostick Tank Truck Service v. Nix, 1988 OK 128 ¶ 2, 764 P.2d 1344, 1346; Parks, OK at ¶ 12, 684 at 552; Haynes v. Pryor High School, 1977 OK 1 ¶ 12, 566 P.2d 852, 854.


. In this reasoning there are two flawed assumptions. First, it assumes that the pacemaker began to misfunction after the back injury. Secondly, it posits that when two events occur in chronological order, the early necessarily causes the later. Post hoc ergo propter hoc. Black's Law Dictionary 1186 (7th ed.1999). This logic defies both common sense and time-honored principles of causation.


. See American Management Systems, Inc. v. Burns, 1995 OK 58 ¶ 5-6, 903 P.2d 288, 290-91; Corbett v. Express Personnel, 1997 OK 40 ¶ 7, 936 P.2d 932, 933-34; Odyssey/Americare of Oklahoma v. Worden, 1997 OK 136 ¶ 13, 948 P.2d 309, 312; PESP/TSI Staffing v. Weese, 2003 OK CIV APP 15 ¶ 9, 64 P.3d 569, 572.


. See Id.


. As the now-famous Chaos Theory espouses, catastrophic world events may be the direct result of the single flap of a butterfly's wings somewhere in South America. A Brazillian butterfly may hence be the “but for " cause of a hurricane off the coast of Cape Cod.


. See supra note 12.


. See Keir DeAnda v. AIU Insurance and AIG Claim Services, Inc., 2004 OK 54 ¶ 4, 98 P.3d 1080, 2004 WL 1447687 (Opala, V.C.J., concurring).


. See supra note 4.